KLAUS KEIL, as Personal Representative of the Estate of Rosemarie Keller, Appellant,
v.
DANIEL J. SHEPHERD, as Personal Representative of the Estate of Fred Keller, ANGELIKA BOVI, as Guardian of the Person of Fred L. Keller, a minor, as Co-Trustee of the Rosemarie Keller Testamentary Trust, and as Co-Trustee of the Fred L. Keller Settlement Trust, and MICHAEL D. SIMON, as Guardian of the Property of Benjamin D. Bovi, f/k/a Fred L. Keller, a minor, Appellees.
No. 4D08-4807.
District Court of Appeal of Florida, Fourth District.
May 19, 2010.
John Farina of Boyes & Farina, P.A., Palm Beach Gardens, for appellant.
Steven J. Rothman, Peter A. Sachs and Joanne M. O'Connor of Jones Foster Johnston & Stubbs, P.A., West Palm Beach, for appellee Daniel J. Shepherd.
Abraham M. Mora of Kaye Scholer LLP, West Palm Beach, for appellee Angelika Bovi.
Jack J. Aiello and Michael D. Simon of Gunster, Yoakley & Stewart, P.A., West Palm Beach, for appellee Michael D. Simon.
PER CURIAM.
Affirmed.
GROSS, C.J., STEVENSON and CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.